Order entered August 5, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00565-CV

            JW GST EXEMPT TRUST AND JAMES Y. WYNNE, Appellants

                                              V.

               WRENO S. WYNNE AND WILLIAM B. WYNNE, Appellees

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                             Trial Court Cause No. 84117-86

                                          ORDER
       We GRANT appellants’ July 31, 2014 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than September 2, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE